TABLE OF CONTENTS



ENZON PHARMACEUTICALS, INC.
 
Executive Deferred Compensation Plan
(2008 Restatement)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                1.   Statement of History and Purpose     1  
 
                2.   Definitions     1  
 
                3.   Administration of the Plan     5  
 
               
 
  3.01   Plan Administration     5  
 
  3.02   Delegation of Duties     6  
 
  3.03.   Claim for Benefits     6  
 
  3.04   Review of a Denial of a Claim for Benefits     7  
 
                4.   Participation     7  
 
               
 
  4.01   Elective Participation     7  
 
  4.02   Non-Elective Participation     10  
 
                5.   Vesting of Elective Deferred Compensation     10  
 
                6.   Accounts and Valuations     10  
 
               
 
  6.01   Deferred Compensation Accounts     10  
 
  6.02   Deferred Compensation Account Investment Options     10  
 
  6.03   Crediting and Adjustment of Accounts     11  
 
  6.04   Excess 401(k) Matching Credit     11  
 
  6.05   Nature of Account Entries     13  
 
                7.   Benefits     13  
 
               
 
  7.01   Normal Benefit     13  
 
  7.02   Hardship Benefit     15  
 
  7.03   Taxes; Withholding     15  
 
  7.04   Form of Payment     15  
 
                8.   Beneficiary Designation     16  
 
                9.   Amendment and Termination of Plan     16  
 
               
 
  9.01   Amendment     16  
 
  9.02   Termination of Plan     16  
 
                10.   Miscellaneous     17  
 
               
 
  10.01   Unsecured General Creditor     17  
 
  10.02   Grantor Trust     17  
 
  10.03   Successors and Mergers, Consolidations or Change in Control     18  
 
  10.04   Non-Assignability     18  
 
  10.05   Employment or Future Eligibility to Participate Not Guaranteed     18
 
 
  10.06   Protective Provisions     18  



i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Page  
 
               
 
  10.07   Indemnification     19  
 
  10.08   Receipt and Release     19  
 
  10.09   Gender, Singular and Plural     19  
 
  10.10   Captions     19  
 
  10.11   Applicable Law     19  
 
  10.12   Validity     20  
 
  10.13   Notice     20  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Enzon Pharmaceuticals, Inc.
Executive Deferred Compensation Plan
(2008 Restatement)


1.   Statement of History and Purpose       Effective November 1, 2003, Enzon
Pharmaceuticals, Inc. established this deferred compensation plan for its key
employees which, in its most recently amended form, is maintained under a
document entitled “ENZON PHARMACEUTICALS, INC. Executive Deferred Compensation
Plan (December 2003)” (the “Prior Plan Statement”). Effective January 1, 2005,
this Plan was amended and restated to comply with the deferred compensation
provisions in the American Jobs Creation Act of 2004. The provisions in this
Plan apply to both: (i) deferrals made which relate entirely to services
performed on or before December 31, 2004 (i.e. with respect to compensation that
was earned and vested as of 12/31/04) and (ii) deferrals which relate all or in
part to services performed on or after January 1, 2005. No deferrals shall
continue to be invested and distributed pursuant to the terms of the Prior Plan
Statement. Effective January 1, 2008, this Plan is amended and restated to make
certain clarifications and ministerial changes.       The purpose of the Enzon
Pharmaceuticals, Inc. Executive Deferred Compensation Plan (the “Plan”) is to
aid Enzon Pharmaceuticals, Inc. (the “Company”) and its subsidiaries in
attracting and retaining key employees by providing a non-qualified compensation
deferral vehicle.



2.   Definitions

  2.01   Annual Incentive Compensation — “Annual Incentive Compensation” means
the amount paid annually to the Participant under the Enzon Pharmaceuticals
Management Incentive Plan before reductions for deferrals under this Plan or the
Enzon Inc. Savings and Investment Plan.     2.02   Base Salary — “Base Salary”
means the Participant’s annual basic rate of pay from the Company excluding
Annual Incentive Compensation and other non-regular forms of compensation before
reductions for deferrals under this Plan or the Enzon Pharmaceuticals, Inc.
Savings and Investment Plan.     2.03   Beneficiary — “Beneficiary” means the
person or persons designated as such in accordance with Section 8.

-1-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

  2.04   Board of Directors — “Board of Directors” means the Board of Directors
of the Company.     2.05   Committee — “Committee” means the Vice President,
Human Resources, Chief Financial Officer and Chief Executive Officer.     2.06  
Change in Control — “Change in Control” means a “change in ownership or
effective control” of the Company as defined in Section 409A(a)(2) of the
Internal Revenue Code and Treasury regulations or other guidance issued
thereunder.     2.07   Deferral Amount — “Deferral Amount” means the total
amount of Elective Deferred Compensation and/or Non-Elective Deferred
Compensation actually deferred by the Participant.     2.08   Deferred
Compensation Account — “Deferred Compensation Account” means the account
maintained on the books of account of the Company for a Participant pursuant to
Section 6.     2.09   Disability — “Disability” means the Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.     2.10   Distribution Date
— “Distribution Date” means the date on which the Company makes distributions
from the Participant’s Deferred Compensation Account(s).     2.11   Election
Form — “Election Form” means the form or forms attached to this Plan and filed
with the Company by the Participant in order to participate in the Plan. The
terms and conditions specified in the Election Form(s) are incorporated by
reference herein and form a part of the Plan.

-2-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

  2.12   Elective Deferred Compensation — “Elective Deferred Compensation” means
the total amount elected to be deferred by an Eligible Employee on his/her
Election Form.     2.13   Eligible Employee — “Eligible Employee” means any
employee of the Company approved to participate by the Committee. It is the
intention of the Company that all Participants satisfy the term “a select group
of management or highly compensated employees” as provided in Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.     2.14   Insolvency —
“Insolvency” means (i) Enzon Pharmaceuticals, Inc. is unable to pay its debts as
they become due, or (ii) Enzon Pharmaceuticals, Inc. is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.     2.15  
Non-Elective Deferred Compensation — “Non-Elective Deferred Compensation” means
the amount awarded to a Participant by the Company pursuant to Section 4.02.    
2.16   Participant — “Participant” means an Eligible Employee who is invited or
selected to participate in the Plan by the Committee and who is participating in
accordance with the provisions of Section 4.     2.17   Plan Year — “Plan Year”
means the twelve month period beginning on January 1 and ending on December 31.
    2.18   Separation from Service — “Separation from Service” means that a
Participant has died, retired or otherwise has incurred a “termination of
employment.” A Participant will not incur a Separation from Service while he is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment under an applicable statute or
contract. A leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the Participant will return to perform
services. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Participant to be unable to
perform the duties of his

-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      position of employment or any substantially similar position of
employment, a 29 month period of absence is substituted for such six month
period.         “Termination of employment” means that it is reasonably
anticipated based on the facts and circumstances that an employee will perform
no further services after a certain date or that the level of bona fide services
he would perform after such date (whether as an employee or an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services if the Participant has been providing services for less than
36 months). A Participant is presumed to have incurred a Separation from Service
when the level of bona fide services performed decreases to a level equal to
20 percent or less of the average level of services performed by him during the
immediately preceding 36 month period.     2.19   Substantially Equal
Installments — “Substantially Equal Installments” means a series of annual
payments, such that equal payments over the remaining payment period would
exactly amortize the Participant’s Deferred Compensation Account balance as of
the Distribution Date if the investment return remained constant at the return
credited as of the Valuation Date immediately preceding the Distribution Date
for the remainder of the payment period.     2.20   Unforeseeable Emergency —
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in section 152(a) of the Internal Revenue
Code without regard to section 152(b)(1), (b)(2) and (d)(1)(B) of the Internal
Revenue Code) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.     2.21   Valuation Date — “Valuation Date” means the date on
which the value of a Participant’s Deferred Compensation Account is determined.
Unless and until changed by the Committee, the Valuation Dates within each Plan
Year shall be

-4-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      any date that the New York Stock Exchange is open and conducting business,
and such other dates as may be specified by the Committee.     2.22   Years of
Service — “Years of Service” means the cumulative years of continuous full-time
employment with the Company beginning on the date the Participant first began
service and each anniversary thereof.



3.   Administration of the Plan



  3.01   Plan Administration. The Plan shall be administered by the Committee.
The Committee may assign duties to an officer or other employees of the Company,
and may delegate such duties as it sees fit. An employee of the Company or
Committee member who is also a Participant in the Plan shall not be involved in
the decisions of the Company or Committee regarding any determination of any
specific claim for benefit with respect to himself or herself. The Committee
shall be responsible for the management, operation and administration of the
Plan. In addition to any powers, rights and duties set forth elsewhere in the
Plan, it shall have complete discretion to exercise the following powers and
duties:

  (a)   adopt such rules and regulations consistent with the provisions of the
Plan as it deems necessary for the proper and efficient administration of the
Plan;     (b)   administer the Plan in accordance with its terms and any rules
and regulations it establishes, and be responsible for the preparation, filing,
and disclosure on behalf of the Plan of such documents and reports as are
required by any applicable federal or state law;     (c)   maintain records
concerning the Plan sufficient to prepare reports, returns, and other
information required by the Plan or by law;     (d)   construe and interpret the
Plan, and to resolve all questions arising under the Plan;     (e)   authorize
benefits under the Plan, and to give such other directions and instructions as
may be necessary for the proper administration of the Plan; and

-5-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

  (f)   employ or retain agents, attorneys, actuaries, accountants or other
persons, who may also be Participants in the Plan or be employed by or represent
the Company, as it deems necessary for the effective exercise of its duties, and
may delegate to such persons any power and duties, both ministerial and
discretionary, as it may deem necessary and appropriate, and the Committee shall
be responsible for the prudent monitoring of their performance.



  3.02   Delegation of Duties. The Committee may delegate any or all of its
duties as to the administration of this Plan to other individuals or groups of
individuals within the Company, as it deems appropriate.



  3.03.   Claim for Benefits. Any claim for benefits under the Plan shall be
made in writing to the Committee. If such claim for benefits is wholly or
partially denied by the Committee, the Committee shall, within a reasonable
period of time, but not later than sixty (60) days after receipt of the claim,
notify the claimant of the denial of the claim. Such notice of denial shall be
in writing and shall contain:

  (a)   The specific reason or reasons for the denial of the claim;     (b)   A
reference to the relevant Plan provisions upon which the denial is based;    
(c)   A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and     (d)   A reference to the Plan’s claim
review procedure.

Upon the receipt by the claimant of written notice of the denial of a claim, the
claimant may within sixty (60) days file a written request to the Committee,
requesting a review of the denial of the claim, which review shall include a
hearing if deemed necessary by the Committee. In connection with the claimant’s
appeal of the denial of his or her claim, he or she may review relevant
documents and may submit issues and comments in writing. To provide for fair
review and a full record, the claimant must submit in writing all facts, reasons
and arguments in support of his or her position within the time

-6-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

allowed for filing a written request for review. All issues and matters not
raised for review will be deemed waived by the claimant.


  3.04   Review of a Denial of a Claim for Benefits. The Committee shall render
a decision on the claim review promptly, but no more than sixty (60) days after
the receipt of the claimant’s request for review, unless special circumstances
(such as the need to hold a hearing) require an extension of time, in which case
the sixty (60) day period shall be extended to one hundred twenty (120) days.
Such decision shall:

  (a)   Include specific reasons for the decision;     (b)   Be written in a
manner calculated to be understood by the claimant; and     (c)   Contain
specific references to the relevant Plan provisions upon which the decision is
based.

The decision of the Committee shall be final and binding in all respects on the
Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant. No litigation may be commenced by or on
behalf of a claimant with respect to this Plan until after and unless the claim
and review process described in Sections 3.03 and 3.04 has been exhausted.
Judicial review of Committee action shall be limited to whether the Committee
acted in an arbitrary and capricious manner.


4.   Participation



  4.01   Elective Participation.

  (a)   Any Eligible Employee may elect to participate in the Plan for a given
Plan Year by filing a completed Election Form for the Plan Year with the
Company. Except as otherwise provided herein, an Election Form to defer
compensation for a Plan Year must be completed before the end of the immediately
preceding Plan Year.

     (i) In the case of the first Plan Year in which an Eligible Employee
becomes eligible to participate in the Plan, no later than thirty (30) days
after the employee is invited or selected for participation, such employee shall
as a condition of participation complete such forms and

-7-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

make such elections as the Committee may require for the effective
administration of this Plan. The Election Form may only be made with respect to
compensation earned for services performed subsequent to the deferral election.
A deferral election with respect to Annual Incentive Compensation that is made
under this subparagraph (i) by a Participant who commences participation in the
Plan shall exclude the amount of any Annual Incentive Compensation paid for
services performed prior to the date the Election Form is submitted to the
Committee and as such, shall be prorated in the manner described in Treasury
Regulation Section 1.409A-2(a)(7) or any subsequent applicable guidance.
     (ii) With respect to Annual Incentive Compensation earned for services
performed over a Plan Year (or any other period of at least twelve (12) months),
any Election Form may provide for Annual Incentive Compensation deferrals if
such election is made no later than six (6) months prior to the end of the
service period over which the Annual Incentive Compensation is earned. A
deferral election with respect to such Annual Incentive Compensation shall only
be effective if the Participant has performed services for the Company
continuously from the date upon which the Annual Incentive Compensation criteria
are established through the date upon which the Participant makes the deferral
election and if the Election Form is filed before the amount of such Annual
Incentive Compensation is readily ascertainable. Notwithstanding the previous
sentence, if a portion of such Annual Incentive Compensation is readily
ascertainable when the Participant files the Election Form, such election shall
only apply to the portion of the Annual Incentive Compensation that is not yet
ascertainable.

  (b)   An Election Form shall contain an election to defer a portion of the
Participant’s Base Salary and/or Annual Incentive Compensation in accordance
with the following limitations. The maximum deferral shall be one hundred
percent (100%) of the Participant’s Base Salary (as defined in Section 2.03) and
one hundred percent (100%) of Participant’s Annual Incentive Compensation (as
defined in Section 2.01). Provided, however, that no election will be effective
to reduce amounts paid by the Company to an Eligible Employee to an amount which
is less than the sum of the amount the Company is required to withhold for
purposes of

-8-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      federal, state, and local income taxes, including FICA tax withholding and
the amount the Company is required to withhold for contributions to any employee
benefit plan (other than this Plan). A deferral election, once accepted by the
Committee, shall be irrevocable for the Plan Year (or the service period, in the
case of an Annual Incentive Compensation deferral) with respect to which it is
made; provided, however, that if a Disability or Unforeseeable Emergency occurs
during the period elected in the Election Form, the Participant’s election shall
be suspended, and further deferrals shall not be required.     (c)   The
Election Form shall also contain an election for the time and manner of payment
of the employee’s deferral for such Plan Year (in the case of a Base Salary
deferral) or the service period (in the case of an Annual Incentive Compensation
deferral). The time for payment elected shall be a specified date which complies
with the limitations under Section 7.01(a). A Participant may elect to allocate
his or her deferral election in percentage increments (as determined by the
Committee) to be paid at separate specified dates or in different manners,
subject to the limitations under Section 7.01(a). In the absence of an election
specifying the time and manner of payment, payment shall be made automatically
in a lump sum upon the earliest of the events specified in Sections 7.01(b)
through 7.01(d).     (d)   A Participant may change the method of distribution
to any other method permitted under Section 7.01(a) by submitting an election to
the Committee, subject to the following limitations:

     (i) Such election must be submitted to and accepted by the Committee at
least twelve (12) months prior to the date a distribution to the Participant
would otherwise have been made or commenced;
     (ii) The first distribution is delayed at least five (5) years from such
date;
     (iii) The election shall have no effect until at least twelve (12) months
after the date on which the election is made; and

-9-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

     (iv) The election shall not reduce the number of installment payments.


  4.02   Non-Elective Participation. The Committee can, in its sole discretion,
award to a Participant Non-Elective Deferred Compensation. Any such credit of
Non-Elective Deferred Compensation shall vest in accordance with such schedule
as determined by the Committee at such time the credit is made, and shall be
distributed in a manner consistent with the election last made by the particular
Participant prior to the Plan Year in which the credit is made. The Committee’s
decision to make a credit in any year shall not require the Committee to approve
similar awards at all to any Eligible Person, Participant or other person at any
future date. The Company and the Committee shall not have any obligation for
uniformity of treatment of any person, including but not limited to, Eligible
Persons or Participants and their legal representatives and beneficiaries and
employees of the Company.


5. Vesting of Elective Deferred Compensation
A Participant’s Elective Deferred Compensation credited to his/her Deferred
Compensation Account shall vest immediately.


6.   Accounts and Valuations



  6.01   Deferred Compensation Accounts. The Committee shall establish and
maintain a separate Deferred Compensation Account for each Participant for each
Plan Year. Deferred amounts will be credited to a Participant’s account within
fourteen (14) days of the time at which the amount would otherwise have been
paid. Any Non-Elective Deferred Compensation awarded to a Participant shall be
credited to the Participant’s Deferred Compensation Account on such date as
specified by the Committee.



  6.02   Deferred Compensation Account Investment Options. The Committee shall
designate from time to time one or more investment options in which Deferred
Compensation Accounts may be deemed invested. A Participant shall allocate his
or her Deferred Compensation Account among the deemed investment options by
filing with the Committee an Investment Allocation Election Form or by making an
election through such other procedures prescribed by the Committee (including
telephonic or electronic procedures). A Participant may

-10-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      elect to allocate his or her Deferred Compensation Account in percentage
increments (as determined by the Committee) among as many of the investment
options which are offered by the Company. Any such investment allocation
election shall be subject to such rules as the Committee may prescribe,
including, without limitation, rules concerning the manner of making investment
allocation elections and the frequency and timing of changing such investment
allocation elections.
        The Committee shall have the sole discretion to determine the number of
deemed investment options to be designated hereunder and the nature of the
options and may change or eliminate the investment options from time to time.
For each deemed investment option the Committee shall, in its sole discretion,
select a mutual fund(s), an investment index, or shall create a phantom
portfolio of such investments as it deems appropriate, to constitute the
investment option. The Committee shall adopt rules specifying the deemed
investment options, the circumstances under which a particular option may be
elected (or shall be automatically utilized), the minimum or maximum percentages
which may be allocated to the investment option, the procedures for making or
changing elections, the extent (if any) to which beneficiaries of deceased
Participants may make investment elections and the effect of a Participant’s or
beneficiary’s failure to make an effective investment election with respect to
all or any portion of a Deferred Compensation Account. The Committee shall
determine the amount and rate of investment gains or losses with respect to any
deemed investment option for any period, and may take into account any deemed
expenses which would be incurred if actual investments were made.



  6.03   Crediting and Adjustment of Accounts. As of each Valuation Date, the
value of the Participant’s Deferred Compensation Account shall consist of the
balance as of the immediately preceding Valuation Date, plus the amount of any
Elective and Non-Elective Deferred Compensation credited since the preceding
Valuation Date, minus the amount of all distributions, if any, made from such
Deferred Compensation Account since the preceding Valuation Date. The
Participant’s Deferred Compensation Account shall be adjusted for income, gains
or losses as of each Valuation Date.



  6.04   Excess 401(k) Matching Credit. A Participant’s Deferred Compensation
Account will be credited with an Excess 401(k) Matching Credit as follows:

-11-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives



  (a)   Matchable Annual Deferral. The Matchable Annual Deferral shall be that
portion of a Participant’s Deferral Amount for each Plan Year which is less than
or equal to: (i) six percent (6%) of the total Base Salary plus Annual Incentive
Compensation for a Plan Year minus (ii) the amount of Elective Contribution to
the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan made by the
Participant for which the Participant received an Employer Matching Contribution
under the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan for the
same Plan Year. However, if the Participant does not make the maximum deferral
under the the Enzon Pharmaceuticals, Inc. 401(k) Savings and Investment Plan
that is eligible for a matching contribution under such Plan for any Plan Year
(generally at least 6% of eligible compensation), the Matchable Annual Deferral
for such Plan Year shall be zero.     (b)   Excess 401(k) Matching Credit. The
Excess 401(k) Matching Credit shall be 50% of the value of the Matchable Annual
Deferral for the Plan Year; provided, however, that in no event shall the Excess
401(k) Matching Credit exceed 3% of the sum of Base Salary and Annual Incentive
Compensation for a Plan Year. Such amount shall be credited no later than as
nearly as administratively practicable following the end of the Plan Year to
which they relate.     (c)   Vesting. The Participant’s right to receive the
Excess 401(k) Matching Credits credited to the Participant’s Deferred
Compensation Account shall vest in accordance with the following schedule:

      Completed Years of Service   Vested Percentage
0-1
  0%
1-2
  20%
2-3
  40%
3-4
  60%
4-5
  80%
5+
  100%

Notwithstanding the foregoing, a Participant’s Excess 401(k) Matching Credits
shall become fully (100%) vested upon the Participant’s death,

-12-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

Disability, Separation from Service at or after age 55 or upon the occurrence of
a Change in Control or Insolvency of the Company.


  6.05   Nature of Account Entries. Notwithstanding any provision of this Plan
to the contrary, the establishment and maintenance of Participants’ Deferred
Compensation Accounts and the crediting of gains and losses pursuant to this
Section 6 shall be merely bookkeeping entries and (notwithstanding the
establishment of any grantor trust pursuant to Section 10.02) shall not be
construed as giving any person any interest in any specific assets of the
Company or of any subsidiary of the Company or any trust created by the Company,
including any investments owned by the Company or any such subsidiary or trust.
The hypothetical investment of the Participant’s Deferred Compensation Accounts
shall be for bookkeeping purposes only, and shall not require the establishment
of actual corresponding funds or investments by the Committee or the Company.
Benefits accrued under this Plan shall constitute an unsecured general
obligation of the Company.



7.   Benefits



  7.01   Normal Benefit

  (a)   Specified Time and Form. A Participant may elect pursuant to
Section 4.01 to receive or commence distribution as of a specified date which
shall be subject to the following requirements:

     (i) such specified date shall be: (1) a date certain as of the time of
election (e.g., January 1, 2010), or (2) the date of the Participant’s
Separation from Service; and
     (ii) such specified date shall actually occur on or prior to the
Participant’s Separation from Service, Disability, death or a Change in Control.
A Participant’s Deferred Compensation Account (or the portion thereof to which
the election applies) shall be paid to the Participant in accordance with the
terms of the Participant’s Election Form. Distribution of the Participant’s
Deferred Compensation Account shall be determined as of the Valuation Date
coincident with or next following such specified date

-13-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

and shall be paid to the Participant in a lump sum or in annual Substantially
Equal Installments, subject to a maximum of ten (10) annual installments, as
specified in the Participant’s Election Form.

  (b)   Separation from Service or Disability. Notwithstanding the provisions of
Section 7.01(a), if a Participant incurs a Disability or Separation from Service
before the specified date for which payment of a deferral is to be made or
commenced, the value of such deferral (as adjusted for earnings, gains or
losses) shall be determined as of the Valuation Date coincident with or next
following such Separation from Service and shall be paid to the Participant in a
lump sum or in Substantially Equal Installments in accordance with the manner
elected by the Participant under Section 7.01(a). In the event a distribution is
made pursuant to this Section 7.01(b), the Participant shall immediately cease
to be eligible for any other benefit provided under this Plan. Notwithstanding
the foregoing, where payment under this Section 7.01(b) is made to any “key
employee” (as defined under Section 409A of the Internal Revenue Code) on
account of Separation from Service, such payment shall commence no earlier than
six (6) months following a Separation from Service (or upon the death of the
employee, if earlier) if required to comply with Section 409A of the Internal
Revenue Code.     (c)   Death. In the event of a Participant’s death before a
complete distribution of his or her account, the Participant’s designated
Beneficiary will receive an amount equal to the Participant’s Deferred
Compensation Account, and such amount shall be paid in a single sum or annual
installments (not to exceed 10) in accordance with the Participant’s election.  
  (d)   Change in Control. Notwithstanding any of the foregoing provisions in
this Section 7.01, upon a Change in Control before distribution of the
Participant’s entire Deferred Compensation Account has been made, distribution
of the Participant’s entire Deferred Compensation Account balance determined as
of the Valuation Date coincident with or next following such Change in Control
shall be paid to the Participant in a lump sum.

-14-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

  (e)   Small Accounts. Notwithstanding any payment method elected by a
Participant or Beneficiary, the Company will pay in a lump sum, any Deferred
Compensation Account balance which is $10,000 or less.     (f)   Time of
Distribution. Actual distribution shall occur as soon as is practicable (but no
later than thirty (30) days) following the applicable Valuation Date for which
such the value of the Participant’s Deferred Compensation Account is determined.



  7.02   Hardship Benefit. In the event that the Committee, upon written
petition of the Participant, determines in its sole discretion, that the
Participant has suffered an Unforeseeable Emergency, the Company may pay to the
Participant, as soon as is practicable following such determination, an amount
necessary to meet the emergency, not in excess of the Deferred Compensation
Account credited to the Participant. The Deferred Compensation Account of the
Participant thereafter shall be reduced to reflect the payment of a Hardship
Benefit.



  7.03   Taxes; Withholding. To the extent required by law, the Company shall
withhold from payments made hereunder an amount equal to at least the minimum
taxes required to be withheld by the federal, or any state or local, government.



  7.04   Form of Payment. While it is generally contemplated that Benefits shall
be paid pursuant to this Section 7 in cash, the Company may, in its sole
discretion and in such manner as the Company deems appropriate, regardless of
whether or not requested by the Participant, pay such benefit in kind in
accordance with the bookkeeping entries recorded pursuant to Section 6.05.

-15-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives





8.   Beneficiary Designation       At any time prior to complete distribution of
the benefits due to a Participant under the Plan, he/she shall have the right to
designate, change, and/or cancel, any person(s) or entity as his/her Beneficiary
(either primary or contingent) to whom payment under this Plan shall be made in
the event of his/her death. Each beneficiary designation shall become effective
only when filed in writing with the Company during the Participant’s lifetime on
a form provided by the Company. The filing of a new beneficiary designation form
will cancel all previously filed beneficiary designations. Further, any
finalized divorce of a Participant subsequent to the date of filing of a
beneficiary designation form in favor of Participant’s spouse shall revoke such
designation. Additionally, the spouse of a Participant domiciled in a community
property jurisdiction shall join in any designation of Beneficiary other than
the spouse.       If a Participant fails to designate a Beneficiary as provided
above, or if his/her beneficiary designation is revoked by divorce or otherwise
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant, then the distribution of such benefits shall be made
to the Participant’s estate. If a Beneficiary survives the Participant but dies
before receiving a complete distribution of benefits, any remaining amount shall
be paid to the estate of such Beneficiary in a lump-sum.



9.   Amendment and Termination of Plan



  9.01   Amendment. The Committee may amend the Plan at any time in whole or in
part, provided, however, that, except as provided in Section 9.02 and
Section 6.02, no amendment shall, absent consent of the Participant, be
effective to decrease the benefits under the Plan payable to any Participant or
Beneficiary with respect to any Elective or Non-Elective Deferred Compensation
deferred prior to the date of the amendment. Written notice of any amendments
(other than amendments that are administrative in nature) shall be given to each
Participant in the Plan.



  9.02   Termination of Plan

  (a)   Company’s Right to Terminate. The Committee may terminate the Plan at
any time.     (b)   Payments Upon Termination. Upon any termination of the Plan
under this section, Compensation shall cease to be deferred prospectively, and,

-16-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      with respect to Compensation deferred previously, the Company will pay to
the Participant (or the Participant’s Beneficiary, if after the Participant’s
death), in a lump-sum, the value of his/her vested Deferred Compensation
Account. Notwithstanding the foregoing, such payments shall be made upon Plan
termination only to the extent permissible under Section 409A of the Internal
Revenue Code and related Treasury regulations and guidance. Payment shall be
made in cash, or in the Company’s sole discretion in the manner the Company
deems appropriate, payment may be made in kind in accordance with the
bookkeeping entries recorded pursuant to Section 6.05.



10.   Miscellaneous



  10.01   Unsecured General Creditor. Participants and their beneficiaries,
heirs, successors and assignees shall have no legal or equitable rights,
interests, or other claims in any property or assets of the Company, nor shall
they be beneficiaries of, or have any rights, claims, or interests in any life
insurance policies, annuity contracts, or the policies therefrom owned or that
may be acquired by the Company (“policies”). Such policies or other assets of
the Company shall not be held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company’s assets and policies shall be and will remain general, unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be that of an unfunded and unsecured promise of the Company to pay money
in the future.



  10.02   Grantor Trust. Although the Company is responsible for the payment of
all benefits under the Plan, the Company, in its sole discretion, may contribute
funds as it deems appropriate to a grantor trust for the purpose of paying
benefits under this Plan. Such trust may be irrevocable, but assets of the trust
shall be subject to the claims of creditors of the Company. To the extent any
benefits provided under the Plan actually are paid from the trust, the Company
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by, the
Company. Participants shall have the status of unsecured creditors on any legal
claim for benefits under the Plan, and shall have no security interest in or any
other preferential right to any assets held by such grantor trust. In the

-17-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      event of the Company’s insolvency or bankruptcy, the trust assets are
treated like other corporate assets of the Company and are subject to the claims
of the Company’s creditors. A Participant’s claim for deferred compensation will
be treated like any other claim by the Company’s unsecured creditors, with no
special preference for Participants.



  10.03   Successors and Mergers, Consolidations or Change in Control. The terms
and conditions of this Plan shall inure to the benefit of the Participants and
shall bind the Company, its successors, assignees, and personal representatives.
If substantially all of the stock or assets of the Company are acquired by
another entity, or if the Company is merged into, or consolidated with, another
entity, then the obligations created hereunder shall be obligations of the
acquirer or successor entity.



  10.04   Non-Assignability. Neither a Participant, nor any other person, shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, or convey in advance of the actual
receipt, any amounts payable hereunder, or any part thereof. All rights to
payments expressly are declared to be unassignable and nontransferable. No part
of the amounts payable, prior to actual payment, shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant, or any other person, nor shall they be
transferable by operation of law in the event of a Participant’s, or any other
person’s, bankruptcy or insolvency.



  10.05   Employment or Future Eligibility to Participate Not Guaranteed.
Nothing contained in this Plan, nor any action taken hereunder, shall be
construed as a contract of employment, or as giving any Eligible Employee any
right to be retained in the employ of the Company. Designation as an Eligible
Employee may be revoked at any time by the Committee with respect to any
Compensation not yet deferred.



  10.06   Protective Provisions. A Participant will cooperate with the Company
by furnishing any and all information reasonably requested by the Company in
order to facilitate the payment of benefits hereunder, including, but not
limited to, taking such physical examinations as the Company reasonably may deem
necessary (if the Company purchases life insurance to informally fund the Plan)

-18-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives

      and taking such other relevant action as may be reasonably requested by
the Company. If a Participant refuses to cooperate, the Company shall have no
further obligation to the Participant under the Plan, except for the
distribution to Participant of his or her Deferral Amount.



  10.07   Indemnification. No employee of the Company or member of the Committee
shall be liable to any person for any action taken or omitted in connection with
the administration of this Plan unless attributable to his or her own fraud or
willful misconduct, and the Company agrees to indemnify and to defend to the
fullest extent permitted by law any officers or employees who serve on the
Committee administering the Plan. This indemnification shall not duplicate, but
may supplement any coverage available under any applicable insurance coverage.



  10.08   Receipt and Release. Any payment to any Participant or beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against Enzon Pharmaceuticals, Inc., the Plan
Administrator and the Trustee under the Plan, and the Plan Administrator may
require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect. If any Participant or
Beneficiary is determined by the Committee to be incompetent by reason of
physical or mental disability (including minority) to give a valid receipt and
release, the Company may cause the payment or payments becoming due to such
person to be made to another person for his or her benefit without
responsibility on the part of the Company to follow the application of such
funds.



  10.09   Gender, Singular and Plural. All pronouns, and any variations thereof,
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person(s) or entity(s) may require. As the context may require, the
singular may be read as the plural and the plural as the singular.



  10.10   Captions. The captions to the articles, sections, and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.



  10.11   Applicable Law. This Plan shall be governed and construed in
accordance with the laws of the State of New Jersey.

-19-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Enzon Pharmaceuticals, Inc.   Deferred Compensation Plan For Executives





  10.12   Validity. In the event any provision of this Plan is found to be
invalid, void, or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Plan.



  10.13   Notice. Any notice or filing required or permitted to be given to the
Company or the Committee shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company
at 685 Route 202/206, Bridgewater, NJ 08807, directed to the attention of the
Vice President, Human Resources. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Any notice to the
Participant shall be addressed to the Participant at the Participant’s residence
address as maintained in the Company’s records. Any party may change the address
for such party here set forth by giving notice of such change to the other
parties pursuant to this Section.

To evidence the adoption of this Executive Deferred Compensation Plan (2008
Restatement), this document has been executed by an authorized person on the
date written below.

          Date:  November 1, 2007 ENZON PHARMACEUTICALS, INC.
      By:   /s/  Jeffrey H. Buchalter       Title:  
   Jeffrey H. Buchalter
President and Chief Executive Officer          

-20-